Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al.  (US Patent Application 2013/0201864) in view of in view of Song et al. (US Patent Application 2014/0362750).
Regarding claim 13 Acharya et al. discloses a method for increasing radio frequency spectrum efficiency in a wireless communication system, comprising (fig. 1, wireless system):  

including a frame structure message with one or more sub-frames of a first frame wirelessly transmitted from the first base station to the user equipment devices, wherein the frame structure message defines structure of at least the first frame after reduction of periodicity of the one or more control signals wirelessly transmitted from the first base station to the user equipment devices( see fig. 6, see[0038] the base station passes the results of the calculation to appropriate frame formatting and signal processing modules to adjust the subframes See also fig. 8 , [0041]  The format configurations are used in UL  and DL (  from the base station to the UE  )
Acharya et al. teaches detecting a number of user equipment devices being served by a first base station of the wireless communication system (see [0006] determining a number of uplink user equipments (UEs) handled by the base station and a number of downlink UEs handled by the base station); 
Acharya et al.  et al. fail to specifically point out reducing periodicity of one or more control signals wirelessly transmitted from the first base station to the user equipment devices as claimed.

Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Acharya et al. invention with Song et al. invention because Song et al. invention provides a method performed at a network node for entering the network node into an energy saving mode is provided. (see Song et al. [0018]).
Regarding Claim 14 Acharya et al. in view of Song et al. discloses everything as applied above (see claim 13). 
wherein the frame structure message indicates a location of the one or more  control signals in at least the first frame wirelessly transmitted from the first base station to the user equipment devices( see fig. 6-7, section 607, pass onto frame formatting,  see [0038-39] The frame formatting module 702-3 formats adjusts the number of subframes based on the calculation. The frame format will include the location of the control signals format)   
Regarding Claim 15 Acharya et al. in view of Song et al. discloses everything as applied above (see claim 14). 

Regarding Claim 16 Acharya et al. in view of Song et al. discloses everything as applied above (see claim 14).  
wherein the frame structure message further indicates a location of at least one of empty subframes and non-transmitted subframes, in at least the first frame frames wirelessly transmitted from the first base station to the user equipment devices (fig. 6-7, see [0038-39] At 607, the base station passes the results of the calculation to appropriate frame formatting and signal processing modules to adjust the subframes.  The corresponding computational modules of the base station that implements FIG. 6 is given in FIG. 7. )
Regarding Claim 18 Acharya et al. in view of Song et al. discloses everything as applied above (see claim 13). 
Acharya et al.  teaches at a first one of the plurality of user equipment devices, calculating a time of arrival difference between a first synchronization signal received from the first base station and a second synchronization signal received from a second base station; and at the first one of the plurality of user equipment devices, using the time of arrival difference to maintain synchronization while synchronization signals from the first base station are suppressed(  see [0003] The first action of a UE when the UE is switched on is to associate with a BS.  The UE measures signals generated by the 
Regarding Claim 19 Acharya et al. in view of Song et al. discloses everything as applied above (see claim 18). 
wherein the first base station comprises a small cell, and the second base station comprises a macro cell (see fig. 8, Macrocell and Pico cell)).
Regarding Claim 20 Acharya et al. in view of Song et al. discloses everything as applied above (see claim 13).
eliminating transmission of control signals wirelessly transmitted from the first base station to the user equipment devices, to increase radio frequency spectrum efficiency (see [0006] a method of operating a base station, which includes determining a number of uplink user equipments (UEs) handled by the base station and a number of downlink UEs handled by the base station; determining a metric calculation based on the number of uplink UEs and the number of downlink UEs; and adjusting a number of subframes within a frame based on the metric determination)
5.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al.  (US Patent Application 2013/0201864) in view of Seo et al.  (US Patent Application 2014/0050206).

claim 21 Acharya et al.  disclose a method for increasing radio frequency spectrum efficiency in a wireless communication system, comprising (fig. 1,  wireless system):
generating a first series of  frames for wirelessly transmitting data from a first base station of the wireless communication system to user equipment devices( see [0003] The UE measures signals generated by the BS.) ; and
in response to a number of user equipment devices served by the first base station being below a threshold value (see fig. 6, [0005-7] determining a metric calculation based on the number of uplink UEs and the number of downlink UEs; and adjusting a number of subframes within a frame based on the metric determination. See also [0038] At 607, the base station passes the results of the calculation to appropriate frame formatting and signal processing modules to adjust the subframes.  The corresponding computational modules of the base station that implements FIG. 6 is given in FIG. 7. This reads on control signal adjustment )
Acharya et al. fail to specifically point out moving at least one synchronization signal from a first subframe of the frames to a second subframe of the first series of frames, to increase radio frequency spectrum efficiency; generating first frames for wirelessly transmitting data from a first base station of the  wireless communication system to user equipment devices as claimed.
Seo et al.  teaches moving at least one synchronization signal from a first subframe of the frames to a second subframe of the first frames, to increase radio frequency spectrum efficiency; generating first frames for wirelessly transmitting data from a first base station of the  wireless communication system to user equipment devices( see fig. 14, see [0157] in the secondary cell (i.e., the second cell), a 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Acharya et al.  invention with Seo et al.  invention because Seo et al. invention provides a method and apparatus for transmitting a synchronization signal in a carrier aggregation system ( see Seo et al.  [0007]).
Regarding Claim 22 Acharya et al. in view of Seo et al. discloses everything as applied above (see claim 21).

Acharya et al.  teaches introducing a frame structure message on sub-frames of the first series of frames, wherein the frame structure message indicates how the at least one synchronization signal is configured. ( see [0039] The frame formatting module 702-3 formats adjusts the number of subframes based on the calculation.  The Baseband Signal Processing Module 703 processes the results of the frame formatting for signal processing.)
Regarding Claim 23 Acharya et al. in view of Seo et al. discloses everything as applied above (see claim 21).
removing the first subframe from the first series of frames (see [0039] The frame formatting module 702-3 formats adjusts the number of subframes based on the calculation.) 

6.	Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Behravan et al. (US Patent Application 2015/0208263) in view of Song et al. (US Patent Application 2014/0362750).
Regarding Claim 24 Behravan et al. discloses a method for increasing radio frequency spectrum efficiency in a long term evolution (LTE) wireless communication system, comprising (see [0018] controlling node, efficient and useful measurements of the downlink signals may be achieved and this may in turn improve capacity and efficiency in resource usage in the cluster cell and possibly also in one or more neighboring cluster cells of the cellular network) :
Behravan et al. fail to specifically point out generating LTE frames for wirelessly transmitting data from a first base station of the LTE wireless communication system to user equipment devices; and reducing a density of Cell-Specific Reference Signals in the LTE frames, to increase radio frequency spectrum efficiency, in response to a reduction in a number of user equipment devices being served by the first base station as claimed.
Song et al. teaches generating LTE frames for wirelessly transmitting data from a first base station of the LTE wireless communication system to user equipment devices; and  discontinuing transmission of Cell-Specific Reference Signals in the LTE frames, to increase radio frequency spectrum efficiency, while transmitting user equipment (UE)- specific reference signals,  in response to a reduction in a number of user equipment devices being served by the first base station.(see [0231] If the number of UEs reporting the small node 1304 are below a threshold, the serving node can request the small node 1304-1 to go to the off state (discontinuing transmission of Cell-Specific Reference Signals).  Sending No density discovery signal. )

Response to Arguments
In the remarks on pg. 6-8 of the amendment, the applicant contends that Acharya et al. in view of Song et al does not teach or suggest “including a frame structure message with one or more sub-frames of a first frame wirelessly transmitted from the first base station to the user equipment devices, wherein the frame structure message defines structure of at least the first frame after reduction of periodicity of the one or more control signals wirelessly transmitted from the first base station to the user equipment devices”
Examiner respectfully disagrees Acharya et al. teaches in fig. 6, and [0038] the base station passes the results of the calculation to appropriate frame formatting and signal processing modules to adjust the subframes. Also in fig. 8 and  [0041]  The format configurations are used in UL  and DL (  from the base station to the UE  )
 In the remarks on pg. 8 of the amendment, the applicant contends that Acharya et al. in view of Song et al does not teach or suggest “calculating a time of arrival difference between a first synchronization signal received from the first base station and a second synchronization signal received from a second base station; ”
Examiner respectfully disagrees Acharya et al. teaches [0003] The first action of a UE when the UE is switched on is to associate with a BS.  The UE measures signals generated by the BS.  These signals may be synchronization symbols for cellular systems 
In the remarks on pg. 8-9 of the amendment, the applicant contends that Acharya et al. in view of Song et al does not teach or suggest “in response to a number of user equipment devices served by the first base station being below a threshold value , moving at least one synchronization signal from a first subframe of the frames to a second subframe of the first frames, to increase radio frequency spectrum efficiency; generating first frames for wirelessly transmitting data from a first base station of the  wireless communication system to user equipment devices”
Examiner respectfully disagrees Acharya et al. teaches in fig. 6 and [0005-7] determining a metric calculation based on the number of uplink UEs and the number of downlink UEs; and adjusting a number of subframes within a frame based on the metric determination.  Also in [0038] At 607, the base station passes the results of the calculation to appropriate frame formatting and signal processing modules to adjust the subframes.  The corresponding computational modules of the base station that implements FIG. 6 is given in FIG. 7. This reads on control signal adjustment ) Seo et al.  teaches in fig. 14, and [0157] in the secondary cell (i.e., the second cell), a synchronization signal can be shifted (reads on moving) in a unit of subframe or OFDM symbol in a time domain with respect to a synchronization signal transmitted in the primary cell (i.e., the first cell).  Therefore, the concept of adjusting a synchronization signal in response to UE below a threshold is taught and not patentable distinct. 


Examiner respectfully disagrees Song et al. teaches in [0231] If the number of UEs reporting the small node 1304 are below a threshold, the serving node can request the small node 1304-1 to go to the off state (discontinuing transmission of Cell-Specific Reference Signals).  Sending No density discovery signal. Therefore claim limitation is taught. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 





/MON CHERI S DAVENPORT/             Examiner, Art Unit 2462                                                                                                                                                                                           March 12, 2022

/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462